Citation Nr: 9913081	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for burn scars of the 
forearm and back. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral knee disability.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
psychiatric disability other than post-traumatic stress 
disorder and, if so, whether the reopened claim should be 
granted.

4.  Entitlement to service connection for seizure disorder 
due to head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's burns scars are nontender, nonadherent, 
nondepressed, and well-healed without keloid formations.  
There is no functional impairment from the scars.

2.  The veteran was denied service connection for bilateral 
knee disability by way of a rating decision dated in 
September 1982.  Subsequent unappealed decisions of February 
1987 and August 1987 continued the denial of the claim.

3.  The evidence added to the record since the August 1987 
rating decision is duplicative or cumulative of evidence 
previously of record or is not, either by it self or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran was denied service connection for an acquired 
psychiatric disability by way of a rating decision dated in 
February 1987.  A subsequent unappealed decision of January 
1992 continued the denial of the claim.

5.  The evidence received since the January 1992 rating 
decision includes evidence which is not cumulative or 
duplicative of evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

6.  The claim for service connection for a seizure disorder 
is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for burn scars of 
the forearms and back have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (1998).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability other than post-traumatic stress disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The claim for service connection for a seizure disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable Rating for Burn Scars

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected burn scars.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability except 
as noted below.  

The veteran served on active duty from January 1979 to March 
1982.  Service medical records show that he was treated in 
January 1982 for a burn on his left upper arm.  He had burned 
his arm when it came in contact with a steam line on his 
ship.  The initial assessment described the injury as a third 
degree burn measuring 20 centimeters (cm) x 40 cm, just above 
the elbow.  However, a second entry that same day noted an 
area of erythema, approximately 2 cm x 2 cm, with blistering 
and partial skin loss.  The assessment was second degree 
burn.  The wound was cleaned and dressed and the veteran 
returned to duty.  There were no further treatment entries 
related to the burn.  A subsequent entry, also dated in 
January 1982, noted that the veteran was evaluated for a 
confinement physical examination.  Scars were noted on both 
forearms, with only the right forearm noted as a burn scar.  
A burn scar was also noted on the mid-back area.  There was 
no mention of any burn scars on the veteran's discharge 
physical examination report dated in February 1982.  

In April 1982, the veteran filed a claim to establish service 
connection for, inter alia, knee problems and burns that he 
alleged were the result of a boiler explosion on his ship.  
The veteran was afforded a VA examination in September 1982.  
The examiner noted the presence of a "2 inch by 3 inch" 
superficial, nontender, nonadherent, nondepressed scar over 
the lateral aspect of the left forearm.  There was no keloid 
formation.  The examiner also noted "some" superficial 
scars about one-quarter by one-eight inch over the medial 
aspect of the right forearm and mid-back.  The examiner said 
that the scars were difficult to see with only some minimal 
hyperpigmentation noted.  The examiner stated that all of the 
scars were caused by second degree burns.  They were 
nontender, nonadherent, nondepressed, and well-healed without 
keloid formations.  There was no functional defect from the 
scars. The examiner's pertinent diagnoses were:  burn scars, 
both forearms and mid-back, well healed with no evidence of 
residual complications.

In a rating decision dated in September 1982, the veteran was 
granted service connection for his burn scars and assigned a 
noncompensable evaluation.  He was denied service connection 
for chondromalacia of the right knee and a chronic disability 
of the left knee.  He was notified of the decision in October 
1982 but did not perfect an appeal of the decision.

In December 1996, the veteran filed a claim seeking a 
compensable rating for the residuals of his burn scars.  

Of record are VA treatment records from VA Medical Centers 
(VAMCs) and outpatient clinics in Waco, Temple, Marlin, 
Amarillo, Austin, and Lubbock, Texas, as well as the VAMC in 
Oklahoma City, Oklahoma.  The records cover a period from 
January 1992 to April 1997.  There is no indication of any 
type of treatment or complaints concerning the veteran's burn 
scars contained in the records.

The veteran was afforded a VA medical examination in July 
1998.  The veteran presented no complaints associated with 
his burn scars.  He related a number of other problems but 
did not indicate any functional disability as a result of his 
burn scars.  The examiner noted, in a July 1998 addendum 
report, that the veteran had suffered superficial burns in 
service but further noted that they were without residuals. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

The RO rated the residuals of the veteran's burn scars of the 
forearms and back as noncompensable under Diagnostic Code 
7802.  38 C.F.R. § 4.118 (1998).  Under Diagnostic Code 7802 
a 10 percent disability evaluation is warranted for second 
degree burn scars where there are area or areas approximating 
one square foot (0.1m2).  The 10 percent rating is the 
maximum rating under Diagnostic Code 7802.  However, a note 
under Diagnostic Code 7802 refers to another note under 
Diagnostic Code 7801 which provides that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  Id.

The medical evidence on file from September 1982 discloses 
that the veteran's burn scars are nontender, nonadherent, 
nondepressed, and well healed with no keloid formation.  They 
are barely visible and present no functional defect.  The 
current medical evidence from the July 1998 VA examination, 
and the VA treatment records, do not demonstrate any change 
in the status of the scars from the original 1982 VA 
examination.  None of the measurements of record indicate 
that the veteran's scars covers an area approximating one 
square foot. 

In applying the above criteria to the evidence of record it 
is clear that the veteran does not meet the standards for a 
10 percent rating under Diagnostic Code 7802.  Further, the 
veteran's burn scars fail to demonstrate a disability of such 
severity to warrant the assignment of a 10 percent rating 
under Diagnostic Codes 7803, 7804, or 7805.  Those codes 
require, respectively, a poorly nourished scar with repeated 
ulceration; a tender and painful scar on objective 
demonstration; or, a limitation of function of the part 
affected.  38 C.F.R. § 4.119.  There is no evidence to 
support a finding for any of the required symptomatology.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's burn 
scars.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

II.  New and Material Evidence

The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. 
§ 3.156(a) is for application rather than the definition of 
"new and material" evidence enunciated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome).  The Board 
notes, however, that the September 1997 Statement of the Case 
(SOC) provided the veteran with the appropriate laws and 
regulations pertaining to his claim, including citation to 
38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the veteran's case is not warranted.

A.  Knees

Service connection for bilateral knee disability was 
originally denied in an unappealed September 1982 rating 
decision.  Unappealed decisions of February 1987 and August 
1987 continued the denial of service connection.  Generally, 
a claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence previously of record at the time of the last 
final decision, the August 1987 denial, included: service 
medical records which disclosed treatment for chondromalacia 
in the right knee and for a strain and tendonitis of the left 
knee; results of the September 1982 VA examination which 
provided a diagnosis of arthralgia of both knees, with joint 
mouse in the right knee and normal range of motion; and VA 
treatment records, to include multiple hospital/discharge 
summaries and outpatient records for the period from April 
1982 to May 1987.  

The September 1982 VA examination report provided the 
diagnosis of arthralgia in both knees.  The VA records from 
April 1982 to May 1987 noted treatment for knee complaints on 
several occasions, to include arthroscopic surgery of the 
right knee in 1983.  However, the records did not contain a 
medical opinion that provided a nexus between the veteran's 
then current complaints and any incident of service. 

Pertinent evidence received by VA after the August 1987 
rating decision consists of:  VA treatment records, to 
include multiple hospital/discharge summaries and outpatient 
records for the period from October 1991 to April 1997; and 
VA examination reports dated in July 1998. 

The VA treatment records reflect treatment for conditions 
unrelated to the veteran's knees.  They do not provide any 
link between the veteran's alleged bilateral knee disability 
and any incident of service.  As such, the records are not so 
significant that they must be considered to fairly decide the 
merits of his claim.  

One of the July 1998 VA examination reports relates to a 
psychiatric evaluation for the veteran.  There are no 
pertinent findings contained in the report in regard to the 
veteran's knees.  Therefore, the report is not material.

The July 1998 VA general medical examination report noted 
that the veteran said that he did not have any problems with 
his knees in service.  The veteran related that, subsequent 
to service, his knees occasionally seemed to give way, 
although this occurred very infrequently.  Physical 
examination revealed a full range of motion with no pain or 
crepitus.  There was no instability.  The examiner further 
reported that there was no evidence of synovial thickening or 
tenderness to patellar compression.  The diagnosis was 
intermittently symptomatic knees with no objective changes 
and no functional loss.  The examiner did not associate the 
veteran's intermittent symptoms with any incident of service.  

In reviewing the evidence of record, the veteran has not 
provided any medical evidence suggesting that he has a 
current knee disability that is related to service.  The only 
evidence to suggest such a connection is contained in the 
veteran's claims for service connection.  However, as a lay 
person, he is not competent to offer an opinion concerning 
the etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495, (1992).  Therefore, his 
statements are not material.

In light of the foregoing, the Board must conclude that new 
and material evidence has not been submitted to reopen the 
claim for service connection for bilateral knee disability.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

The Board notes that when the veteran submitted his December 
1996 claim to reopen for service connection for bilateral 
knee disability, he indicated that he had obtained treatment 
for his knees at the VAMC in Bonham, Texas, from 1992-1994.  
A review of the record indicates that the RO attempted to 
obtain the treatment records from the Bonham VAMC but was not 
successful.  The veteran was advised of this development in 
the September 1997 SOC.  However, as any such records would 
show treatment for knee problems more than 10 years after 
service and the veteran has not alleged that records from 
this facility would provide medical evidence of an 
etiological link between his current knee disabilities and 
service, the Board concludes that a remand of this case for 
the purpose of another attempt to obtain these records is not 
warranted.

The Board also notes that the veteran indicated that he had 
received treatment at Tinker Air Force Base (AFB) and Altus 
AFB during the period from January 1982 to December 1982.  
However, requests for treatment records were returned from 
both units in June 1997 with negative replies for any 
treatment records for the veteran.

B.  Psychiatric Disability

Service connection for an psychiatric disability was 
originally denied in an unappealed February 1987 rating 
decision.  An unappealed decision of January 1992 continued 
the denial of service connection.  As noted previously, a 
claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed unless new and 
material evidence is presented or secured.  38 U.S.C.A. 
§§ 5108, 7105(c).

Evidence on file at the time of the January 1992 rating 
decision consisted of: service medical records which 
disclosed treatment in January 1980 for situational 
adjustment reaction with borderline features; results of the 
September 1982 VA examination which provided no findings 
regarding a psychiatric disability; and VA treatment records, 
to include multiple hospital/discharge summaries and 
outpatient records for the period from April 1982 to November 
1991.

The VA treatment records provided diagnoses for several 
psychiatric conditions, including depression with suicidal 
tendencies; cyclothymic disorder; possible dysthymic 
disorder; and adjustment disorder, with depressed mood and 
psychogenic amnesia (functional blackout spells) with no 
connection made between any of the diagnoses and any incident 
of service.  A discharge summary dated in October 1986 noted 
that psychological tests were consistent with a static and 
diffuse brain damage consistent with an old closed head 
injury.

The veteran made several contentions as to the origin of his 
psychiatric disability, to include trauma as a result of a 
boiler explosion on his ship, the USS LEXINGTON (AVT 16) in 
March 1981; and trauma from a fire onboard the LEXINGTON.

In December 1996, the veteran again sought to establish 
service connection for an acquired psychiatric disorder, to 
include dysthymia.  The Board notes that the veteran 
previously sought to establish service connection for post-
traumatic stress disorder (PTSD) in February 1995.  However, 
he failed to respond to a request for stressor information 
and his claim was denied in August 1995.  He did not perfect 
an appeal of that decision.

Pertinent evidence received by VA after the January 1992 
rating decision consists of:  VA treatment records, to 
include multiple hospital/discharge summaries and outpatient 
records for the period from January 1992 to April 1997; and 
VA examination reports dated in July 1998. 

The VA treatment records show continued outpatient and 
inpatient treatment for a variety of psychiatric diagnoses.  
A discharge summary, for the period from November to December 
1996, reflected a diagnosis of mood disorder due to head 
trauma, bipolar type.  The summary noted a history of head 
traumas, as related by the veteran, during service as the 
result of a boiler explosion and, post-service, when he was 
knocked unconscious in a trucking accident.  The veteran had 
additional discharge summaries for periods of inpatient 
status from December 1996 to April 1997.  His primary 
psychiatric diagnosis was mood disorder, bipolar type, due to 
head trauma.  The remainder of the treatment records 
contained no further references to psychiatric treatment.

The veteran was afforded a VA psychiatric examination in July 
1998.  The veteran told the examiner that he was injured in 
service when a boiler exploded on his ship, the LEXINGTON.  
The veteran said that he suffered third degree burns and head 
injuries from the explosion.  The examiner noted that the 
veteran was diagnosed with bipolar disorder in 1993.  He had 
been on medication for the bipolar disorder and did well when 
taking the medication.  However, when not taking the 
medication, the veteran would hear voices, have mood swings 
and become depressed.  The examiner diagnosed the veteran 
with PTSD and related the diagnosis to the boiler explosion 
in service.  He also diagnosed the veteran with bipolar 
disorder, mixed.  He said that the bipolar disorder was in 
remission when the veteran took his medication.  

The veteran also underwent a VA general medical examination 
in July 1998 which provided no direct evidence in regard to 
the veteran's psychiatric condition and deferred to the 
psychiatric examination report.

In October 1998, the RO granted service connection for PTSD 
and assigned a 50 percent disability rating.  The RO cited 
the July 1998 PTSD diagnosis and service medical records as 
proof of the condition and the necessary stressors, i.e. the 
burns noted in the service medical records. 

The evidence noted above is not cumulative or duplicative of 
the evidence previously of record.  The VA hospital summaries 
from December 1996 through April 1997 have diagnosed the 
veteran with a bipolar disorder that is secondary to head 
trauma, to include service head trauma.  This new evidence 
indicates that there is a link between the veteran's mood 
disorder and service.  Therefore, this new evidence is also 
material.  Accordingly, the veteran's claim for service 
connection for psychiatric disability other than post-
traumatic stress disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The veteran's claim will be discussed 
further in the REMAND portion of this action.

III.  Service Connection for Seizure Disorder

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service incurrence may be presumed under 
specific circumstances for certain chronic disabilities, 
including epilepsy, when shown to a degree of 10 percent 
within a year of service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim, there must be: a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim also may be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).

The veteran's service medical records are negative for any 
treatment or diagnosis of a seizure disorder condition.  The 
veteran sought to establish service connection for 
"blackouts" in January 1987.  He initially related the 
blackouts to the unverified boiler explosion on the ship.

A review of past medical records reveals that the veteran was 
evaluated by VA for possible seizures dating back to March 
1983.  He related having several periods of amnesia.  He was 
slated to have a neurological evaluation for the condition 
but failed to keep his appointments.  The veteran was treated 
as an inpatient from July 1986 to October 1986.  The 
discharge summary noted that an electroencephalogram (EEG) 
was within normal limits.  The summary also noted that the 
veteran had a full neurological evaluation.  No diagnosis of 
seizure disorder was made.  He was diagnosed with psychogenic 
amnesia, or functional blackout spells.

The veteran underwent another inpatient evaluation from 
October to November 1991.  The discharge summary noted that 
the veteran had a neurological work-up and EEG.  The EEG was 
reported as essentially normal.  The staff neurologist did 
not feel that the veteran had a seizure disorder.  He was 
initially placed on Lithium but this was discontinued in 
light of the medical findings.  His diagnosis was adjustment 
disorder with depression.

Subsequent VA medical records, dated from January 1992 to 
April 1997, fail to provide a diagnosis of a seizure 
disorder.  Rather, the veteran was diagnosed in April 1997 
with seizures by history.  In a December 1996 discharge 
summary, the veteran related that he had suffered head trauma 
in service from the boiler explosion, and, after service, in 
a truck accident.  He denied any seizure disorders from those 
head wounds.  He asserted that he had blackouts secondary to 
flashing lights.  

At the July 1998 VA general medical examination the veteran 
said that he had no symptoms of seizures until 1983.  He then 
began to experience blackouts.  He said that he was placed on 
Phenobarbital and Dilantin for his condition for 
approximately three years but ran out of the medications.  He 
had recurrent seizures until his last one in 1986.  He had 
not had any recurrent syncope, blackout, or any type of 
seizure activity since then.  The examiner's impression was 
history compatible with generalized seizures but without 
recurrence since 1986.  In an addendum report, also dated in 
July 1998, the examiner noted that the claims file contains a 
report of a "blackout" in 1987.  However, the veteran was 
never diagnosed with a seizure disorder.

The veteran contends that service connection should be 
granted for a seizure disorder.  However, the record 
demonstrates that no treatment for or diagnosis of seizure 
disorder was provided or made in service or on separation 
from service.  Moreover, in numerous VA treatment records and 
the July 1998 examination report after the veteran's 
separation from service, there was no showing that the 
veteran had a seizure disorder.  In short, no medical or 
other competent evidence showing that he currently has a 
seizure disorder has been presented.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The evidence supportive of the claim is limited to the 
veteran's own statements.  While the veteran is certainly 
capable of providing evidence of symptomatology, he is not 
competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board must conclude that the 
veteran has not met his initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for a 
seizure disorder is well grounded.  



ORDER


Entitlement to a compensable rating for burn scars of the 
forearms and back is denied.

The veteran's application to reopen his claim for service 
connection for bilateral knee disability is denied.

Reopening of the claim for service connection for psychiatric 
disability other than post-traumatic stress disorder is 
granted.

Service connection for a seizure disorder is denied.


REMAND

The veteran has alleged that he suffered head trauma in 
service as a result of the boiler explosion.  The service 
medical records do not document any such head trauma.  
However, they do contain entries, dated in October 1981, 
which reflect evaluation and treatment for facial injuries 
suffered in a motorcycle accident.  

As previously noted, an October 1986 discharge summary noted 
that psychological tests were consistent with a static and 
diffuse brain damage consistent with an old closed head 
injury.  The summary made no further reference to the timing 
or etiology of the closed head injury.  Further, a VA 
discharge summary, dated in December 1996, noted the 
veteran's prior statement of head injury in service from the 
boiler explosion.  The summary also noted that the veteran 
said that he had been in a truck accident in which he was 
knocked unconscious for about two days.  The summary further 
referred to treatment provided to the veteran for his 
psychiatric condition, and headaches due to head trauma at 
the VAMC in Waco from May 28, 1994, to June 10, 1994.  
Finally, the summary also referred to a neurological work-up 
at Willington Hospital in West Virginia, for headaches, 
although no dates were provided.  The veteran has received 
several diagnoses of bipolar disorder secondary to head 
trauma, most recently in discharge summaries from the VAMC 
and domiciliary in Temple, Texas, dated in December 1996 and 
April 1997.

Based on the above, the Board finds that additional 
development is required prior to final determination of the 
claim for service connection for psychiatric disability other 
than post-traumatic stress disorder.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The veteran should be contacted 
and asked to identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, both VA and private, who 
may possess additional records 
pertinent to his claim.  After 
securing any necessary authorization 
from the veteran, the RO should 
attempt to obtain copies of those 
treatment records identified which 
have not been previously secured.  
The Board specifically requires 
information regarding the veteran's 
truck accident where he suffered a 
loss of consciousness, treatment 
records from Willington Hospital, 
and the discharge summary from VAMC 
Waco for the period from May 28, 
1994, to June 10, 1994.  The veteran 
is advised that, while VA may be 
required to assist him in obtaining 
records, that "duty" is not a one 
way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

2.  When the above development has 
been completed, the veteran should 
be provided a VA neuropsychiatric 
examination by an appropriate board 
certified specialist, if available, 
to determine the nature, extent and 
etiology of any currently present 
acquired psychiatric disorders other 
than post-traumatic stress disorder.  
With respect to each such disorder 
found to be present, the examiner 
should provide an opinion based upon 
the examination results and a review 
of the claims folder as to whether 
it is at least as likely as not that 
the disorder is etiologically 
related to service or was caused or 
chronically worsened by service-
connected disability.  All indicated 
studies should be performed and the 
complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for review.  The report is 
to reflect that a review of the 
claims folder was made.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development.  Then, the RO should 
adjudicate on a de novo basis the 
reopened claim for service 
connection for psychiatric 
disability other than post-traumatic 
stress disorder. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

